Citation Nr: 0842445	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout.  

2.  Entitlement to service connection for congestive heart 
failure.  

3.  Entitlement to service connection for diabetes mellitus.  

4. Entitlement to an increased disability rating for right 
ankle arthritis, currently rated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for left 
ankle arthritis, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned in September 2008.  A transcript of that hearing 
is associated with the claims file.  

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

In a September 2008 statement, prior to the promulgation of a 
decision in this appeal, the veteran withdrew the appeal 
regarding the issues of service connection for gout, 
congestive heart failure, and diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to the issues of entitlement to service connection for 
gout, congestive heart failure, and diabetes mellitus.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(1) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204.

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claims for entitlement to service 
connection for gout, congestive heart failure, and diabetes 
mellitus.  But in a recent statement dated in September 2008, 
he withdrew the appeal concerning these claims.

The veteran has withdrawn his appeal regarding his service 
connection claims; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these claims and they are dismissed without prejudice.
ORDER

The appeal for entitlement to service connection for gout is 
dismissed.

The appeal for entitlement to service connection for 
congestive heart failure is dismissed.

The appeal for entitlement to service connection for diabetes 
mellitus is dismissed.


REMAND

The Board finds that a remand is necessary in order to afford 
the veteran contemporaneous examinations.  Specifically, at 
his September 2008 Board hearing, he contended that the 
bilateral ankle and skin disabilities had increased in 
severity since his last VA examination in February 2007.  The 
Board observes that there is no evidence addressing the 
current severity of the veteran's bilateral ankle and skin 
disabilities contained in the claims file.  As such, a remand 
is necessary in order to schedule the veteran for a VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the bilateral ankle and 
skin disabilities since February 2007, 
the date of the most recent VA 
examination.  After securing any 
necessary authorizations, request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.
2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the bilateral ankle 
disability.  All indicated tests, 
studies and x-rays should be performed.  
The report should set forth all 
objective findings regarding the 
ankles, including complete range of 
motion measurements.  The examiner 
should indicate whether the veteran has 
limitation of motion of the ankles and, 
if so, whether the limitation of motion 
is considered moderate or marked.  The 
examiner must also comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and 
painful motion or pain with use of the 
ankles.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

3.  Schedule the veteran for a VA 
dermatology examination to determine 
the current severity of the 
pseudofolliculitis barbae.  All 
indicated tests and studies should be 
performed.  The examiner should 
indicate whether the condition affects 
20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas 
affected, or, the veteran requires 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period.  The examiner should further 
note the presence or absence of the 
eight characteristics of disfigurement, 
such as scars of five or more inches in 
length; scars at least a quarter of an 
inch in width; elevated or depressed 
scars; scars that are adherent to the 
underlying tissue; skin that is hypo-or 
hyper-pigmented in an area exceeding 
six square inches; abnormal skin 
texture in an area exceeding six square 
inches; underlying soft tissue missing 
in an area exceeding six square inches; 
or skin that is indurated and 
inflexible in an area exceeding six 
square inches.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  Thereafter, readjudicate the issues 
on appeal in light of the additional 
evidence obtained.  If the benefits 
sought are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


